        Case 2:17-cr-50185-SPL Document 6 Filed 02/12/19 Page 1 of 2


     ELIZABETH A. STRANGE
 1   First Assistant United States Attorney
     District of Arizona
 2   VINCENT Q. KIRBY
     Assistant U.S. Attorney
 3   Arizona State Bar No. 006377
     Two Renaissance Square
 4   40 N. Central Ave., Suite 1800
     Phoenix, Arizona 85004
 5   Telephone: 602-514-7500
     Email: Vincent.Kirby@usdoj.gov
 6   Attorneys for Plaintiff
 7
                         IN THE UNITED STATES DISTRICT COURT
 8
                               FOR THE DISTRICT OF ARIZONA
 9
10   United States of America,                               CR-17-50185-PHX-SPL
11                        Plaintiff,                 GOVERNMENT’S RESPONSE TO
                                                     DEFENDANT’S SECOND MOTION
12            vs.                                     FOR EARLY TERMINATION OF
                                                         SUPERVISED RELEASE
13
     Benjamin Pena,
14
                          Defendant.
15
           The government objects to the defendant’s second request for early termination due
16
     to the sizable amount of restitution still owed. According to the probation officer, the
17
     defendant is paying $70 each month towards his restitution with an outstanding balance of
18
     $1,074,182.31. He has paid approximately $11,000 since his last request. The original
19
     amount of restitution was $1,280,000.00.
20
           Pena was convicted by a jury of Count One of Indictment No. 09-00585, charging
21
     conspiracy to submit false claims, in violation of 18 U.S.C. §§ 371 and 287, and contrary
22
     to the provisions of 18 U.S.C. § 371; Counts Two and Three, submission of false claims in
23
     violation of 18 U.S.C. § 287; and Counts Five and Six, charging mail fraud in violation of
24
     18 U.S.C. § 134.
25
           The defendant was involved in a nationwide complex scheme to defraud the Federal
26
     Communications Commission. He and many others participated in running up the number
27
     of minutes in a telephone system use by deaf or hard of hearing individuals to make
28
     telephone calls. The defendant would submit the “minutes” of phone calls which were
        Case 2:17-cr-50185-SPL Document 6 Filed 02/12/19 Page 2 of 2



     actually accumulated by his employees at his direction, to the Federal government for
 1
     fraudulent reimbursement.
 2
             It is the opinion of the probation officer that due to the extremely large amount of
 3
     restitution owing that he finish serving the remaining term of 9 months. The defendant has
 4
     been on the low-intensity caseload since last year and it has not interfered with his
 5
     employment. The government will defer to the opinion of the probation department and
 6
     ask the Court to deny the early termination request.
 7
                   Respectfully submitted this 12th day of February 2019.
 8
                                                      ELIZABETH A. STRANGE
 9                                                    First Assistant United States Attorney
                                                      District of Arizona
10
                                                      s/Vincent Q. Kirby
11                                                    VINCENT Q. KIRBY
                                                      Assistant U.S. Attorney
12
13
14
                                 CERTIFICATE OF SERVICE
15
            I hereby certify that on this 12th day of February 2018, I electronically transmitted
16
     the attached document to the Clerk’s Office using the CM/ECF system for filing and
17
     transmittal of a copy mailed to Benjamin Pena.
18
19
     Copy mailed this same date to:
20
     Benjamin Pena
21   15757 North 90th place
     Apt. # 2071
22   Scottsdale AZ 85260
23
     s/Heidi Kinwald
24   U.S. Attorney’s Office
25
26
27
28
                                                -2-
